MEMORANDUM OPINION
RANDALL, Judge.
FACTS
This case has been before this court on three previous occasions and is reported in Neujahr v. Ramsey County Civil Service Commission, 370 N.W.2d 446 (Minn.Ct.App.1985) and Ramsey County v. Neujahr, 409 N.W.2d 53 (Minn.Ct.App.1987), pet. for rev. filed (Aug. 10, 1987). It has also been the subject of a special term order by this court. The facts are more completely set out in the two reported opinions.
In 1974 Jennifer Neujahr was hired as a Financial Worker III, for Ramsey County Welfare Department, processing welfare appeals. In 1983 the department organization was streamlined, and Neujahr assumed additional duties. In October 1983, Neujahr requested reclassification to a position above Financial Worker III, contending she was undercompensated and working outside her classification. In 1984 the civil service commission denied her reclassification request, and Neujahr apealed to this court.
In Neujahr, 370 N.W.2d 446, this court remanded the matter for reconsideration of Neujahr’s claims, concluding Neujahr was entitled to retroactive pay if the civil service commission found she was entitled to reclassification. In June 1985, before the remand hearing could be held, state statute modified the structure of Ramsey County’s personnel department and civil service commission. Minn.Stat. §§ 383A.281-.405 (Supp.1985). The former members of the civil service commission now serve on the county personnel review board. By special term order, this court ordered the former civil service commission members, who then served on the personnel review board, to consider Neujahr’s request under laws and procedure in existence in October 1983, when Neujahr requested reclassification.
The former civil service commission, after a hearing, found Neujahr was entitled to reclassification and back pay. The commission denied Neujahr’s motion for prejudgment interest. Ramsey County appealed the reclassification and back pay issues, and Neujahr appealed the denial of prejudgment interest. This court affirmed in part and reversed in part, modifying the commission’s award of back pay by limiting the back pay award to the date of Neujahr’s request for reclassification, rather than the date she began working out of her classification. Neujahr, 370 N.W.2d 446.
At the same time the appeal was filed, the matter was reviewed by the Ramsey County Board of Commissioners. By resolution of February 2,1987, the Commissioners rejected the civil service commission’s findings, conclusions and order. Neujahr petitioned this court, and was granted, a writ of certiorari, giving rise to this appeal.
*283DECISION
We hold Neujahr, 370 N.W.2d 446, is dispositive of all issues raised on this appeal and that no issues remain for this court to address.
Affirmed.